DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 10/29/20 has been entered in full. Claims 3, 4, 6-8, 12-19, 21-33, 36-41, 45-52 and 54-56 are amended. Claims 1-60 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 3, as drawn to a method of treating a lung disorder by administering a composition comprising a small molecule that modulates activity or expression of epithelial membrane protein 2 (EMP2).

Group II, claims 3-13, as drawn to a method of treating a lung disorder by administering a composition comprising a polypeptide that modulates activity or expression of EMP2.

Group III, claims 3, 14 and 15, as drawn to a method of treating a lung disorder by administering a composition comprising a polynucleotide that modulates activity or expression of EMP2. 

Group IV, claim 36, as drawn to a method of treating a lung disorder by administering a composition comprising a small molecule that modulates activity or expression of EMP2.

Group V, claims 36-46, as drawn to a method of treating a lung disorder by administering a composition comprising a polypeptide that modulates activity or expression of EMP2.

Group VI, claims 36, 47 and 48, as drawn to a method of treating a lung disorder by administering a composition comprising a polynucleotide that modulates activity or expression of EMP2. 

Group VII, claims 58 and 59, directed to a method to detect alveolar epithelial type 1 cell injury in lung disease in a subject by measuring the level of EMP2 in a subject sample.

Note: Claims 1, 2, 16-33 and 60 are linking claims linking Groups I-III (see below). Claims 34, 35 and 49-57 are linking claims linking Groups IV-VI. According to Office 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
The first product recited in the claims is a small molecule modulator of EMP2; see claim 3, line 2. Accordingly, the main invention would comprise the claims directed to this product per se (Group IV), and the first recited use of this product (Group I). The technical feature linking Groups I and IV appears to be that they all relate to a small molecule modulator of EMP2. The specification only describes such modulators in general; no specific examples or structures are taught. However, such a general concept of small molecule inhibitors of EMP2 was known in the prior art; e.g., ¶ 104 of US 2013/0034555, published 2/7/13. The earliest date to which the instant application claims priority is 4/30/18. Therefore, the technical feature linking the inventions of Groups I and IV does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art. Therefore, the main invention is the first product recited in the claims (Group I).
Groups II, III, V and VI do not share the same or corresponding technical feature with the main invention (Group I) because each is drawn a different product or use thereof; specifically, a polypeptide (II, V) or a polynucleotide (III, VI). The small molecule of Group I is a structurally discrete molecule from the polypeptide of II and V and the polynucleotide of III and VI. Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.


Linking Claims
Claims 1, 2, 16-33 and 60 are linking claims linking Groups I-III. Claims 34, 35 and 49-57 are linking claims linking Groups IV-VI. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
Dependent on the elected group, one or more elections of species may also be required, as follows:
(1) Groups I-III contain claims directed to more than one species of route of administration of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: topically, intranasally, intravenously, subcutaneously, intramuscularly, intradermally, intraperitoneally, inhalation with a nebulizer or inhalation with an inhaler.
Currently, the following claim(s) are generic: 1-17 and 21-33.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each route of administration involves interaction with a different physical structure, and furthermore each was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) Groups I-III contains claims directed to more than one species of lung disorder of the generic invention. These species are deemed to lack unity of invention 
The species are as follows: neutrophil-dependent lung disorder; acute lung injury due to meconium aspiration; epithelial lipid raft-dependent lung disease; caveolae-dependent lung disease; TGF-β mediated pulmonary fibrosis; TGF-β mediated acute lung injury; eosinophil-dependent asthma; acute eosinophilic pneumonia; chronic eosinophilic pneumonia; monocyte-dependent lung fibrosis; monocyte-dependent acute lung injury; lymphocytic interstitial pneumonia; lymphocytic bronchiolitis; idiopathic pulmonary fibrosis comprising an epithelium-matrix interaction; other acute lung injury; acute respiratory distress syndrome; other pneumonia; viral infection, airway hyperresponsiveness; COPD; bronchiectasis; radiation-induced pneumonitis; chemotherapeutic-induced pneumonitis; idiopathic interstitial lung disease; induced interstitial lung disease; bronchopulmonary dysplasia; lung disorder due to exposure to a toxic agent from a bioterroristic agent; lung disorder due to exposure to a toxic agent from occupational hazardous agent; lung disorder due to exposure to a toxic agent due to an environmental pollutant; chemical pneumonitis due to chemical aspiration; chemical pneumonitis due to acid aspiration; chemical pneumonitis due to hydrocarbon aspiration; or chemical pneumonitis due to smoke inhalation.
Currently, the following claim(s) are generic: 1-22.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each disorder has a different set of symptoms, diagnosis, molecular changes in the affected tissue and course. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each disorder was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.


antibody of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: PG101, ONCR-201, KS83, KS49, KS41 and KS89. 
Currently, the following claim(s) are generic: 1-4, 16-37, 56, 57 and 60.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each antibody is a molecule with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each antibody was commercially available prior to the filing date of the instant application as indicated at ¶ 73 of the specification (published application). Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) route of administration (if Group I-III is elected), (2) lung disorder (if Group I-III is elected) and (3) antibody (if Group II or V is elected), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646